UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 3, 2010 WILLIAM PENN BANCORP, INC. (Exact name of Registrant as specified in its Charter) United States 0-53172 37-1562563 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 8150 Route 13, Levittown, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 945-1200 Not Applicable (Former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). WILLIAM PENN BANCORP, INC. INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07. Submission of Matters to a Vote of Security Holders On November 3, 2010, the Company held its annual meeting of stockholders at which the following items were voted on. Election of Directors Nominee For Withheld Broker Non-Vote Terry L. Sager William J. Feeney There were no abstentions in the election of directors. Ratification of appointment of S.R. Snodgrass, A.C. as independent auditors for the fiscal year ending June 30, 2011. For Against Abstain 0 0 There were no broker non-votes on the ratification of auditors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. WILLIAM PENN BANCORP, INC. Date: November 3, 2010 By: /s/ Terry L. Sager Terry L. Sager President and Chief Executive Officer (Duly Authorized Officer)
